United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1532
Issued: March 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 8, 2015 appellant filed a timely appeal from a May 19, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed a
right shoulder condition causally related to factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the May 19, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On August 15, 2014 appellant, then a 43-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed a right shoulder condition as a result of
delivering mail in the performance of duty. He indicated that he first became aware of the
condition and its relation to his federal employment on August 4, 2014. In an August 15, 2014
narrative statement, appellant indicated that he began to feel pain in his right shoulder on
August 4, 2014 while delivering mail midway through his route between 11:00 a.m. and 1:00
p.m.
In an August 12, 2014 attending physician’s report (Form CA-20), Dr. Daniel Alexander,
an orthopedic surgeon, diagnosed right shoulder rotator cuff osseous abnormality and right
proximal biceps tendon pain secondary to tendinitis. He checked a box “yes” indicating his
support for causal relationship, noting that the injury occurred while appellant was on duty.
Dr. Alexander restricted appellant from lifting or carrying more than 10 pounds with the right
arm.
On August 26, 2014 Dr. Alexander released appellant to work without restrictions.
In a September 15, 2014 letter, OWCP notified appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted physical therapy notes dated August 14 through September 24, 2014
and two narrative statements. In his narrative statement dated October 2, 2014, he indicated that
he had been employed as a rural carrier for 23 years and his federal duties included sorting and
delivering mail which required twisting, bending, lifting, and reaching with the right arm six to
nine hours per day, five to six days per week. Appellant alleged that he sustained a right
shoulder injury on May 12, 2004 while reaching to grab the handle of a mailbox and pulling it
open. He alleged another right shoulder injury on April 17, 2007 while repeatedly reaching
longer distances than usual to insert mail into mailboxes due to a snow storm. Appellant did not
seek any medical treatment at either time, nor did he have any loss of work. He attached his two
previously filed traumatic injury claims (Form CA-1) for the alleged right shoulder injuries dated
May 12, 2004 and April 17, 2007.
In an August 12, 2014 report, Dr. Alexander diagnosed right shoulder rotator cuff
tendinitis with mild impingement and right proximal biceps tendon pain secondary to tendinitis
and noted that appellant had right shoulder pain “for some time, for about eight days,
progressively getting worse.” Appellant reported that he was working as a rural carrier on
August 4, 2014 when he started to develop significant right shoulder pain and denied prior injury
to the shoulder. Dr. Alexander found full passive and active motion to the bilateral shoulders
with 5/5 strength. He found a positive Speed’s test, mildly positive Hawkins’ test on the right, a
negative O’Brien’s test, and negative crossover. There was no tenderness about the right
acromioclavicular (AC) joint and appellant had mild-to-moderate tenderness over the right
proximal biceps tendon. X-rays of the right shoulder taken in the office that day showed no
significant osseous abnormality. Dr. Alexander reported that appellant was “pain free.” On
August 26, 2014 he found that appellant’s right shoulder impingement had improved and opined
that he was capable of returning to work without restrictions. On October 7, 2014 appellant

2

presented with no apparent distress and examination of the right shoulder revealed full active
range of motion in forward elevation and abduction. Hawkins’ testing was negative and
Dr. Alexander found that appellant was neurovascularly intact distally.
By decision dated November 20, 2014, OWCP found that the medical evidence was
insufficient to establish causal relationship between appellant’s right shoulder condition and
factors of his federal employment.
On February 10, 2015 appellant requested reconsideration and submitted physical therapy
notes dated August 17 through October 1, 2014. He also submitted progress reports dated
November 18, 2014 through March 24, 2015 from Dr. Alexander. On November 18, 2014
Dr. Alexander reported that appellant had full 5/5 strength of his rotator cuff muscles bilaterally,
a radial pulse of 2+ and equal bilaterally, and brisk capillary refill bilaterally. On December 30,
2014 he opined that appellant’s right shoulder condition was causally related to the repetitive
reaching that he did at his job. In his reports dated February 10 and March 24, 2015,
Dr. Alexander found that examination of appellant’s right shoulder revealed mild tenderness to
palpation over the AC joint and full range of motion, but with some discomfort and a positive
Hawkins’ sign. He requested a magnetic resonance imaging scan of the right shoulder.
By decision dated May 19, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6

3

Supra note 1.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he
developed a right shoulder condition causally related to factors of his federal employment.
The medical evidence appellant submitted fails to establish that fact of his federal
employment caused or aggravated his right shoulder condition. Appellant submitted a statement
in which he identified the factors of employment that he believed caused the condition, including
twisting, bending, lifting, and reaching with the right arm, which OWCP accepted as factual.
However, to establish a claim that he sustained an employment-related injury, he must also
submit rationalized medical evidence which explains how his medical condition was caused or
aggravated by the implicated employment factors.8
In an August 12, 2014 attending physician’s report, Dr. Alexander diagnosed right
shoulder rotator cuff osseous abnormality and right proximal biceps tendon pain secondary to
tendinitis. He checked a box marked “yes,” noting that the injury occurred while appellant was
on duty. The Board has held that a physician’s opinion that consists of checking a box on a form
report is of diminished probative value in establishing causal relationship.9 No rationale or
explanation was provided by Dr. Alexander on the issue of causal relationship.10
In another report also dated August 12, 2014, Dr. Alexander diagnosed right shoulder
rotator cuff tendinitis with mild impingement and noted that appellant had right shoulder pain
“for some time, for about eight days, progressively getting worse.” He found full passive and
active motion to the bilateral shoulders with 5/5 strength. There was no tenderness about the
right AC joint and appellant had mild-to-moderate tenderness over the right proximal biceps
tendon. X-rays of the right shoulder taken in the office that day showed no significant osseous
abnormality. Dr. Alexander reported that appellant was “pain free.”
An October 7, 2014 examination of appellant’s right shoulder revealed full active range
of motion in forward elevation and abduction. Hawkins’ testing was negative and Dr. Alexander
found that appellant was neurovascularly intact distally.

7

See O.W., supra note 5.

8

See A.C., Docket No. 08-1453 (issued November 18, 2008).

9

See Calvin E. King, 51 ECAB 394 (2000).

10

See Sedi L. Graham, 57 ECAB 494 (2006).

4

In reports dated February 10 and March 24, 2015, Dr. Alexander found that examination
of appellant’s right shoulder revealed mild tenderness to palpation over the AC joint and full
range of motion but with some discomfort and a positive Hawkins’ sign. On December 30, 2014
he opined that appellant’s right shoulder condition was causally related to the repetitive reaching
that he performed at his job. However, Dr. Alexander failed to provide a rationalized opinion
explaining how factors of appellant’s federal employment, such as twisting, bending, lifting, and
reaching with the right arm, caused or aggravated his right shoulder condition. He noted that
appellant’s condition occurred while he was at work, but such generalized statements do not
establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how his physical activity at work actually
caused or aggravated the diagnosed conditions.11 The Board has held that the mere fact that
appellant’s symptoms arise during a period of employment or produce symptoms revelatory of
an underlying condition does not establish a causal relationship between his condition and his
employment factors.12 Dr. Alexander failed to provide a rationalized opinion explaining how
factors of appellant’s federal employment, such as twisting, bending, lifting, and reaching with
the right arm, caused or aggravated his right shoulder condition. Thus, the Board finds that
Dr. Alexander’s reports are insufficiently rationalized to establish that appellant’s condition was
caused or aggravated by factors of his federal employment.
In his October 2, 2014 narrative statement, appellant alleged that he sustained an
employment-related right shoulder injury on May 12, 2004 while reaching out to grab the handle
of a mailbox and pulling it open and another employment-related right shoulder injury on
April 17, 2007 while repeatedly reaching longer distances to insert mail into mailboxes due to a
snow storm. The Board finds, however, that OWCP has not previously accepted a right shoulder
condition in appellant’s case.
In support of his claim, appellant submitted physical therapy notes dated August 14
through October 1, 2014. Physical therapists are not considered “physicians” under FECA.13
This evidence thus does not constitute competent medical evidence as it does not contain
rationale by a physician relating his disability to his employment.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the accepted employment factors, he
failed to meet his burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

See K.W., Docket No. 10-98 (issued September 10, 2010).

12

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

13

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed a right shoulder condition in the performance of duty causally related to factors of his
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

